FILED
                            NOT FOR PUBLICATION                             MAR 09 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50173

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00874-PA

  v.
                                                 MEMORANDUM *
ERNESTO SANTANA-MORALES,
a.k.a. Ernesto Morales, a.k.a. Jose Ortiz,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Ernesto Santana-Morales appeals from the 77-month sentence imposed

following his guilty-plea conviction for being an illegal alien found in the United

States following deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291, and we affirm.

      Santana-Morales contends that his sentence is substantively unreasonable,

because the district court did not depart based on his fast-track guilty plea, cultural

assimilation, and the need to avoid unwarranted sentencing disparities. In light of

Santana-Morales’s extensive criminal history and the need to provide adequate

deterrence, Santana-Morales’s low-end Guideline sentence is substantively

reasonable. See 18 U.S.C. § 3553(a); U.S.S.G. § 2L1.2 cmt. n. 8; Gall v. United

States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                     11-50173